Citation Nr: 0839262	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1951 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In September 2008, the appellant and his wife testified at a 
hearing before the Board at the RO; the undersigned Veterans 
Law Judge presided.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue concerning service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
appellant's current bilateral sensorineural hearing loss was 
not first manifest during service or within one year after 
his separation from service.  In addition, the greater weight 
of the evidence shows that the appellant's current hearing 
loss did not result from his period of service.  

2.  The greater weight of the evidence shows that the 
appellant's current tinnitus was not first manifest during 
service or within one year after his separation from service.  
In addition, the greater weight of the evidence shows that 
the appellant's current tinnitus did not result from his 
period of service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  The criteria are not met for service connection for 
tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss or tinnitus becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

As discussed below, the appellant's service medical records 
are not available.  Nevertheless, an additional search for 
military records did disclose copies of several morning 
reports and daily sick reports containing the appellant's 
name.  His name appears on four morning report or sick call 
records dated in June and July 1951, but those reports do not 
state the reason for the entries.  Morning report entries 
dated July 27, 1951, and July 29, 1951, however, both 
indicate that the appellant was recommended for discharge due 
to inaptitude or unsuitability; the entries do not reflect 
the specific medical reason for the appellant's appearance on 
the morning report.  The record indicates that the appellant 
was honorably discharged from service on July 27, 1951.  

There is no medical evidence of any hearing loss or tinnitus 
headaches until a private audiological evaluation report 
dated in July 2005.  The examiner noted moderately severe 
sensorineural hearing loss in both ears, as well as the 
appellant's complaint of tinnitus.  

In December 2005, the appellant was afforded a VA 
compensation examination to evaluate his hearing and his 
complaint of tinnitus.  Although the examiner diagnosed 
moderately severe sensorineural hearing loss in the right ear 
and severe sensorineural hearing loss in the appellant's left 
ear, as well as constant tinnitus bilaterally, she did not 
comment on the etiology of the hearing loss or tinnitus.  The 
Board notes that the reported audiometric data meet the 
criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385.  Another VA audiologist examined the appellant in 
October 2006 and found similar degrees of hearing loss in his 
ears, plus bilateral tinnitus; that examiner stated that it 
was less likely as not that the appellant's hearing loss and 
tinnitus resulted from his four months of training maneuvers 
during service.  

The appellant and his wife testified at his Board hearing in 
September 2008.  He stated that he fired many different types 
of weapons, including artillery, during his training in 
service.  He testified that he went on sick call because of 
his headaches and tinnitus.  The morning reports discussed 
above indicate that the appellant served in an armored 
infantry battalion.  

In October 2008, the appellant submitted the report of 
another private audiological evaluation, dated in September 
2008.  That examiner diagnosed severe profound sensorineural 
hearing loss bilaterally.  Noting that the appellant "served 
in the Army in the artillery division for 4 months and was 
discharged due to migraines and tinnitus," the examiner 
stated that, "[i]t is more than likely that [the 
appellant's] hearing loss and tinnitus may be due to his 
military service.  Investigation into medical history may be 
warranted due to discharge of migraines and tinnitus being 
noted [sic]."  

On its face, the 2008 audiologist's opinion appears favorable 
to the appellant's claim.  But the Board observes that the 
report does not reflect that the examiner had reviewed any of 
the veteran's medical records or, in fact, that she had based 
her opinion on more than the appellant's medical history - 
as related by the appellant himself.  Cf. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); LeShore v. Brown, 8 Vet. App. 406 
(1995).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled her to form an 
opinion on service connection on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  In this case, the record does not reflect 
that the appellant was discharged due to migraines and 
tinnitus, as the examiner reported, but, rather, due to 
inaptitude or unsuitability.  The examiner's report does not 
indicate that she reviewed any pertinent records and her 
conclusion is supported by her apparent misstatement of the 
reason for the appellant's discharge from service.  

Further, the examiner's opinion used the term "may" in 
relating the appellant's hearing loss and tinnitus to 
service.  In Obert v. Brown, 5 Vet. App. 30 (1993), the Court 
held that a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim.  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 
(1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
An etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  But having said that, the Court also has held that 
where the physician is unable to provide a definite causal 
connection, the opinion constitutes what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  Considering the totality of the private 
examiner's report, the Board finds that the opinion is 
entitled to little, if any, probative weight.  

On the other hand, the VA audiologist in October 2006 did 
review the appellant's claims file, which included the 
morning reports and daily sick reports, and provided a 
definite opinion that his hearing loss and tinnitus were not 
caused by or a result of his four months of training 
maneuvers during service.  Therefore, the Board accords that 
opinion considerable weight.  

Weighing all of the evidence, including the credible hearing 
testimony of the appellant and his wife, the Board concludes 
that the preponderance of the evidence shows that the 
criteria for service connection for hearing loss and tinnitus 
are not met.  The benefit-of-the-doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Moreover, in the absence of evidence that hearing loss or 
tinnitus was manifest to a compensable degree within one year 
following the appellant's separation from service, service 
connection may not be presumed.  

For the foregoing reasons, the claims for service connection 
for bilateral sensorineural hearing loss and tinnitus must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an August 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  Also, in March 2006, the RO notified the appellant 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The required notice was provided before the adverse decision 
in November 2006.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, including 
at a hearing.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination.  The 
Board observes that this is a fire-related case; his service 
medical records are not available.  Following additional 
searches for medical records, copies of morning reports and 
daily sick reports were received.  One recent private 
treatment report is of record.  At the appellant's request, 
the record was held open for 30 days after his Board hearing 
to enable him to submit additional medical evidence to 
support his claims; evidence was received in October 2008.  
No further development action is necessary.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  

Service connection for tinnitus is denied.  


REMAND

At his hearing, the veteran and his wife provided credible 
testimony regarding the onset of headaches during service and 
through the years since his separation from service; he also 
indicated that he was currently receiving treatment for his 
headaches by a private physician.  In addition, a VA 
compensation examiner in December 2005 recorded the veteran's 
description of his headaches during service and since his 
separation from service, and diagnosed chronic migraine 
headaches.  The examiner did not, however, provide an opinion 
concerning the etiology of the veteran's current migraine 
headaches.  Moreover, the examiner also noted that the 
veteran had been treated for migraine headaches at a VA 
facility.  No records of any VA treatment have been obtained.  
Although reports of private medical treatment dated in 
October 2006 and October 2008 have been received, those 
records do not specifically address treatment for headaches.  
Accordingly, a remand is required to obtain the records of 
the noted VA treatment and any private treatment the veteran 
may have received for headaches, and to schedule him for 
another VA compensation examination to obtain a medical 
opinion as to whether the headaches during service and during 
the years since his separation from service, as described by 
the veteran, particularly to the October 2005 VA examiner, 
are consistent with the current diagnosis of chronic migraine 
headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to identify all 
health care providers who have treated 
him for headaches since service.  After 
obtaining any needed signed 
authorizations, request copies of records 
of all treatment for headaches identified 
by the veteran.  

2.  Schedule the veteran for a 
neurological examination to evaluate his 
claimed headaches.  The examiner should 
review the claims file.  The examiner's 
report should set forth all pertinent 
current complaints, clinical findings, 
and diagnoses.  In addition, the examiner 
should be requested to provide an opinion 
as to the likelihood (e.g., 50 percent 
probability or greater) that the 
headaches that the veteran has described 
- in conjunction with the December 2005 
VA compensation examination, at his 
hearing, and currently - that he 
experienced during service and through 
the years since his separation from 
service are consistent with a diagnosis 
of migraine headaches and as to the 
likelihood that those headaches are 
related to the headaches he now 
experiences.  The opinion should be 
supported by adequate rationale.  

3.  Then, readjudicate the claim for 
service connection for migraine 
headaches.  If the veteran's claim is not 
granted to his satisfaction, provide him 
and his accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


